Citation Nr: 1130344	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  09-05 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for asbestosis.



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

S. Carmody, Law Clerk




INTRODUCTION

The appellant is Veteran who served on active duty from August 1963 to August 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for asbestosis.  The Veteran's claims file is now in the jurisdiction of the Roanoke, Virginia RO.  At his request, the Veteran was scheduled for a Travel Board hearing in April 2011; he failed to appear.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2010).

The Veteran contends he has asbestosis due to exposure to asbestos aboard United States Navy Ships during service.  His DD 214 shows that his military occupational specialty (MOS) was machinist mate.  In support of his claim he has submitted statements from his fellow shipmates (L.S., P.P., G.H., D.F., H.H., R.W., and V.H.) which, state, essentially, that they served on the USS Alstede (AF 48) with the Veteran and that the pipes and refrigeration spaces were covered in asbestos insulation and that the Veteran was a machinist mate who did repairs on this insulation.  The Board notes that based on his MOS and the lay statements from his fellow shipmates, it has been conceded that the Veteran was likely exposed to asbestos in service.  
However, the threshold question that must be addressed here, as in any claim seeking service connection, is whether the Veteran indeed has the disability for which service connection is sought, i.e., asbestosis.  The Veteran's service treatment records (STRs) are silent for any complaints, findings, treatment, or diagnosis relating to a lung disability.  His postservice VA treatment records are also silent for any complaints, findings, treatment, or diagnoses of a lung disability.  However, in April 2007 he reported a history of asbestosis and indicated that he was evaluated by a doctor in Maryland for evaluation for such (upon referral by his lawyer).  As records of any such evaluation are likely to contain pertinent information, they must be sought.  

The Veteran is advised that under 38 C.F.R. § 3.159(c)(1), VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, but that it is his responsibility to ensure that the records are received if the RO is unable to obtain them.  He is further advised that a governing regulation provides that where evidence requested in connection with an original claim (to include identifying information and releases) is not received within a year of the request, the claim will (emphasis added) be considered abandoned (and the appeal in the matter would be dismissed).  See 38 C.F.R. § 3.158(a).

Accordingly, the case is REMANDED for the following:

1. The RO should ask the Veteran to identify the provider(s) of any (and all) treatment or evaluation he has received for asbestosis/ or other asbestos exposure-related disease and to provide the release(s) necessary for VA to secure records of such private treatment or evaluation.  He must specifically identify (and provide a release for records from) the Maryland physician who saw him on referral by his attorney.  The RO must obtain complete records of all such treatment and evaluation from all sources identified.  

2. The RO should undertake any other development suggested by the results of that ordered above (to include a VA examination, if such is indicated), and then re-adjudicate the claim.  (If the Veteran does not respond within one year of the RO's request for identification of, and releases for, the complete records sought above, the RO must apply 38 C.F.R. § 3.158(a)).  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

